Citation Nr: 1735314	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  14-24 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for traumatic arthritis of the right wrist, to include as secondary to service-connected right wrist navicular fracture.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from April 1965 to April 1967.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the Roanoke, Virginia Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for traumatic arthritis of the right wrist. The Board notes that in April 2014, the Roanoke, Virginia Decision Review Office (DRO) of the VA granted service connection for navicular fracture of the right wrist and assigned it a non-compensable rating, effective September 2012. As per the Veteran's June 2014 Notice of Disagreement, he has appealed his service connection claim for traumatic arthritis of the right wrist.  As discussed below, a remand is necessary to develop the claim for secondary service connection.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, service connection was recently established for navicular fracture of the right wrist.  The evidence and the Veteran's statements raise the question of secondary service connection.  38 C.F.R. § 3.310.  Although cognizant that the most recent VA examination provided a negative opinion regarding direct service connection, review of this evidence indicates that the question of secondary service connection has not been answered.  In this October 2013 VA examination opinion, the examiner specifically marked that questions of secondary service connection were not applicable.  It was after this examination that service connection for the navicular fracture was established.  The Board finds, therefore, that the duty to assist requires an opinion on secondary service connection.  In addition, the Veteran should be provided VCAA notice regarding secondary service connection and updated VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1)  Issue the Veteran VCAA notice regarding secondary service connection.

2)  Obtain updated VA treatment records.

3)  Thereafter, obtain a VA opinion on the question of secondary service connection.  The determination as to whether an additional examination of the Veteran is necessary is in the discretion of the examiner.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with providing this opinion.  

The examiner should address the following:

Is it at least as likely as not that the diagnosed arthritis of the right wrist was caused or aggravated by the service-connected navicular fracture of the right wrist?

The rationale for any opinion offered should be provided.   

4)  Thereafter, the Veteran's claim for service connection should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




